IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
LORI COWEN, et al., Case No. 1:17-CV-01530
Plaintiff, Judge Robert W. Gettleman
VS- Magistrate Young B. Kim

LENNY & LARRY’S, INC.,
Defendant.

M

[PROPOS'E`D] ORDER GRANTING JOINT MOTION FOR
PRELIMINARY APPROVAL

 

 

Plaintiffs Lori Cowen, Rochelle Iba.rrola, Ava Adames, Amanda Wells, and Barbara
Whalen (“Plaintiffs”) and defendant Lenny & Larry’s, Inc. (converted to and now known as
Lenny and Larry’s, LLC) (“Defendant” or “Lenny & Lan'y’s”) have agreed to settle the above-
captioned lawsuit.

The parties’ joint Motion for Preliminary Approval of Class Action Settlement (“Motion
for Preliminary Approval”) came before this Court, the Honorable Robert W. Gettlernan
presiding, on October 31, 2018. The Court having considered the Class Action Settlement
Agreement and Release (“Settlement Agreement”) between Plaintiffs and Defendant, and upon
an examination of the Joint Motion for Prelirninary Approval and all supporting papers
submitted therewith, and in consideration of any oral argument, and finding good cause,
HEREBY ORDERS THE FOLLOWING:

A. Preliminary Approval of Settlement.

1. The Joint Motion for Preliminary Approval is hereby GRANTED. Accordingly,
the Court grants preliminary approval of the proposed settlement as set forth in the Settlement
Agreement (“Settlement”). Capitalized terms herein shall have the definitions set forth in the

Settlemth Agreernent.

2. It appears to the Court, based on the materials and information submitted by the
Parties, that the Settlement is fair, adequate, and reasonable to the Settlement Class (as defined
below in section B). The Settlement appears to be the product of serious, informed, non-
collusive negotiations, has no obvious deficiencies, and does not grant preferential treatment to
Plaintiffs or any segment of the Settlement Class. The Settlement falls within the range of
reasonableness and appears to be presumptively valid, subject only to any objections that may be
raised at the Final Approval Hearing and to Final Approval by this Court.

B. Provisional Class Certification for Settlement Purposes Only.

l. For the purposes of the Settlement only, the Court finds that the proposed
Settlement Class is ascertainable and that there is a sufficiently well-defined community of
interest among the Settlement Class in questions of law and fact. Therefore, for Settlement
purposes only, the Court grants provisional certification of the following “Settlement Class” as

defined as follows:

All United States resident consumers who purchased one or more of Lenny &
Larry’s The Complete Cookie or other Lenny & Larry’s Baked Goods Products at
a retail establishment or online ii'om any time up to the date of Final Settlement
Approval.

2. For the pumoses of the Settlement only, the Court iiirther designates as Class

Counsel:

Edward A. Wallace

WEXLER WALLACE LLP

55 West Monroe Street, Suite 3300
Chicago, IL 60603

Tel: 312.246.2222

Fax: 312.346.0022

Nick Suciu III

BARBAT, MANSOUR & SUCIU PLLC
1644 Bracken Road

Bloomfield Hills, MI 48302

Tel: 313.303.3472

Steven Wasserman
WAS SERMAN LAW GROUP

5567 Reseda Blvd., Suite 330
Tarzana, CA 91356

Tel: 818.705.6800

Fax: 818.705.8634

3. The Court confirms Epiq as the Claims Administrator.
C. Notice of Proposed Settlement.

1. The Court Ends that the form, manner, and timing of the notice to the Settlement
Class regarding the pendency of this Action and of this Settlement, as set forth below and in the
Settlement Agreement, meet the requirements of due process and provide the best notice
practicable under the circumstances and shall constitute valid, due, and sufficient notice to all
Settlement Class Members.

2. In the present case, notice by publication is appropriate because Lenny & Larry’s
does not know the identity of its consumer customers except for those that purchased directly
from Lenny & Larry’s through its website. Therefore, providing notice to Settlement Class
Members via web advertising and publication in Sports Illustrated and People magazines and on
the Settlement’s website constitutes the best notice practicable under the circumstances

3. Form and Content: The Court approves, as to form and content, Notice Documents
in substantially the same form as those attached hereto as Exhibits A through D.

4. M The Court approves the manner of notice to be given to the Settlement
Class Members as set forth in the Settlement Agreement. Specifically, the Court directs that the
Claims Administrator will publish a Summary Notice of Settlement, in substantially the same
form as attached as Ex. A hereto. Publication shall occur in Sports IlIustrated and People
magazines The Claims Administrator shall also run banner ads. The Court further directs that
the Claims Administrator will also establish a Settlement Website that will contain the Long
Form Notice of Settlement. The Claims Administrator will also email Surnmary Notices with
links to the settlement website to all last known email addresses of online purchases of Lenny &
Larry’s baked good products.

5. Timing: The Court directs notice to be given to Settlement Class Members in

accordance with the implementation schedule set forth in Section G below.
D. Objections to the Settlement.

l. Settlement Class Members who wish to object to the Settlement shall do so in
writing in the manner set forth in the Settlement Agreement and Notice Documents. Written
objections, and any supporting materials the objector wishes the Court to consider prior to its
determination of whether the Settlement will be granted final approval, must be submitted online
via the Settlement Website by January 29, 2019.

2. The procedures and requirements for filing objections in connection with the Final
Approval Hearing are intended to ensure the efficient administration of justice and the orderly
presentation of any Settlement Class Member’s objection to the Settlement Agreement, in
accordance of the due process rights of all Settlement Class Members.

E. Opting-Out of the Settlement.

1. Settlement Class Members who wish to opt-out of the Settlement Class shall do so
via the manner set forth in the Settlement Agreement and Notice Documents. Requests for
Exclusion must be submitted online via the Settlement Website by January 29, 2019.

F. Final Approval Hearing,

l. On March 19, 2019 at 10:30 a.m. in Courtroom 1703 of the United States District
Court for the Northern District of Illinois, Eastern Division, 219 South Dearbom Street, Chicago,
IL 60604, the Court shall conduct a final approval hearing (“Final Approval Hearing”) on the
question of whether the Settlement should be finally approved as fair, reasonable, and adequate
as to the Settlement Class.

2. At the Final Approval Hearing, the Court will consider: (a) whether the Settlement
should be approved as fair, reasonable, and adequate for the Settlement Class; (b) whether a
Final Order and Judgment should be entered; and (c) whether Plaintiffs’ motion for a Class
Counsel Award and Class Representative Enhancement Award should be granted.

3. No later than 14 days prior to the Final Approval Hearing, counsel for the parties

may, either jointly or separately, file memoranda, declarations, and other statements and

4

materials in support of their request for final approval.

4. No later than 30 days prior to the Final Approval Hearing, counsel for Plaintif`fs
shall file a motion for Class Counsel Award and Class Representative Enhancement Award.
G. Settlement Implementation Schedule.

1. The Court orders the following implementation schedule for further proceedings:

 

Deadline for Claims Adrninistrator to November 30, 2018
publish Summary Notice of Settlement

 

 

 

Deadline to opt-out Jan“al'y 29, 2019
Deadline for objections to be received Jan“ary 29’ 2019
January 29, 2019

Deadline to submit a claim

 

Deadline for Plaintiffs to file a motion for February 5, 2019
Class Counsel Award and Class
Representative Enhancement Award

 

Deadline for the parties to file memoranda March 5, 2019
and documents in support of request for final
approval y

 

Final Approval Hearing March 19, 2019

 

 

 

 

H. Miscellaneous.

l. Pending the Final Approval Hearing, all proceedings in this action, other than
proceedings necessary to carry out or enforce the terms and conditions of the Settlement
Agreement and this Order, are stayed.

2. To facilitate the administration of the Settlement pending final approval, the Court
hereby enjoins all Settlement Class Members from filing or prosecuting any claims, suits, or
administrative proceedings regarding claims released by the Settlement unless and until such
Settlement Class Members have submitted valid Requests for Exclusion via the Settlement
Website or the time for submitting Requests for Exclusion via the Settlement Website has

elapsed.

3. Counsel for the Parties are hereby authorized to use all reasonable procedures in
connection with the administration of the Settlement which are not materiaslly inconsistent with
either this Order or the terms of the Settlement Agreement

4. The Final Approval Hearing and related prior deadlines set forth above may, from
time to time and without further notice to the Settlement Class (except those who have filed

timely and valid objections) be continued or adjourned by the Order of the Court.

IT IS SO ORDERED.

Dated: EQM : i , 2018
mr CQYQ;;M

 

Honorable Robert W. Gettleman
United States District Court Judge

lf you bought Lenny & Larry’s The Complete Cookie or other
Lenny & Larry’s Baked Goods Products, you could receive
money or products from a class action settlement

If you purchased one or more of Lenny & Larry’s The Complete Cookie or other
Lenny & Larry’s Baked Goods Products, you could receive monetary compensation
up to $50 or free products worth up to $30 from a class action settlement

The lawsuit, known as: Lori Cowen, et al. v. Lenny & Larry ’s, Inc., Case No. 1:17-
cv-01530, currently pending in the United States District Court for the Northem
District of Illinois, Eastern Division, asserts claims against Lenny & Larry’s, Inc.
(converted to and now known as Lenny and Lany’s, LLC) (“Lenny & Larry’s”)
related to the advertising, packaging, and labeling of its products. Among other
things, the lawsuit claims that Lenny & Larry’s misstated the nutritional content of
a Lenny & Larry’s Baked Goods Product, The Complete Cookie. Lenny & Larry’s
denies any Wrongdoing, and the Court has not decided who is right.

Who is included? The Settlement Class includes: All United States resident
consumers who purchased one or more of Lenny & Larry’s The Complete Cookie
or other Lenny & Larry’s Baked Goods Products at a retail establishment or online
any time up to March 19, 2019.

What are the Settlement Benefits? Each Settlement Class Member who purchased
one or more of Lenny & Larry’s The Complete Cookie or other Lenny & Larry’s
Baked Goods Products at a retail establishment or online any time up to March 19,
2019, is entitled to a cash distribution not exceeding the greater of (i) the amount
reflected by their proof of purchase up to $50.00 or (ii) $20.00. However, multiple
proofs of purchase may be used to establish one claim. All proofs of purchase
submitted to establish a $20.00 cash distribution must be dated prior to the Notice
Date. Alternatively, you may elect to receive free Complete Cookies With a retail
value of up to $30.00, including shipping charges and applicable costs.

Because Lenny & Larry’s has a record of online purchases made through its website,
Settlement Class Members who purchased Lenny & Larry’s The Complete Cookie
or other Lenny & Larry’s Baked Good Products online through its website do not
need to submit a proof of purchase, but still need to submit a Claim form.

Settlement Class Members who do not have Valid proof of` purchase of a Lenny &
Larry’s product and did not purchase through Lenny & Larry’s Website may elect to

4846-0226-7763.vl

submit a completed claim form and affidavit Such Settlement Class Members may
receive $10.00 in cash or Complete Cookies with a retail value of` up to $15.00,
including shipping charges and applicable costs.

In addition to paying valid claims, Lenny & Larry’s will pay for the notice and
claims administration, attorneys’ fees and costs, and incentive awards for the five
Plaintiffs.

If more than $350,000 in valid cash claims is claimed, each Settlement Class
Member’s cash claim shall be reduced on a pro rata basis.

How can you get money or product? If you are a Settlement Class Member, you
must submit a valid claim by January 29, 2019 to receive money or'free product
from this Settlement. You can find and submit a Claim Form at the settlement
website (Www.llcookiesettlement.com), or you can print out a Claim Form and mail
it to the Claims Administrator. Only one claim is allowed per Settlement Class
Member and per household.

What are my options? If you do not Want to be legally bound by the Settlement,
you must exclude yourself by January 29, 2019. If` you do not exclude yourself,
you will give up any claims against Lenny & Larry’s regarding alleged
misstatements regarding the nutritional content of Lenny & Larry’s The Complete
Cookie and other Lenny & Larry’s Baked Goods Products and will not be able to
sue Lenny & Larry’s for these types of claims or any Released Claims as defined
in the Settlement Agreement, You may object to any aspect of the Settlement, but
you must do so by January 29, 2019. Additional information is available in the
Long Form Notice of Settlement found on the settlement website, which explains
how to exclude yourself or object The Court will hold a Hearing on March 19,
2019 to consider whether to approve the Settlement and requests for attorneys’ fees
and costs of up to $1,200,000 and lncentive Awards of $l ,500 to each of the five

Plaintiffs. If you file and serve an objection, you and/or your attorney (if you

4846-0226-7763.vl

choose to hire one at your own cost) may appear at this hearing (but are not

required to).

This is only a summary. For detailed information including the full notice, the
Settlement agreement and claim forms information, visit

(www.llcookiesettlement.com).

DO NOT CONTACT THE COURT OR LENNY & LARRY’S WITH QUESTIONS

4846-0226-7763.vl

   
 

NO'I`ICE OF PROPOSED CLASS ACTION SETTLEMENT

A court authorized this notice. This is NOT from a lawyer and you are NOT being sued

|f you bought Lenny & Larry’s The Complete Cookie or other
Lenny & Larry’s Baked Goods Products, you could receive
money or products from a class action settlement

A proposed settlement (the “Settlement") has been reached to settle a class action lawsuit (the “Action”) against
Lenny & Larry’s, lnc. (converted to and now known as Lenny & Larry’s, LLC) (“Lenny & Larry’s“). The Action
asserts claims against Lenny & Larry’s related to the advertising packaging, and labeling of its products Among
other things, the lawsuit claims that Lenny & Larry’s misstated the nutritional content of a Lenny & Larry’s Baked
Goods Product, The Complete Cookie.

The Settlement resolves the Action; avoids the costs and risks of continuing the Action; pays eligible Settlement
Class Members (defined below) money or gives them free products, and provides other benefits; and releases
Lenny & Larry’s from liability. Lenny & Larry’s denies any wrongdoing and the Court has not decided who is
right or wrong in the Action.

You are eligible to submit a claim if you are a United States resident consumer who purchased one or more of
Lenny & Larry’s The Complete Cookie or other Lenny & Larry’s Baked Goods Products at a retail establishment
or online any time up to March 19, 2019. If you submit a valid claim and have a valid proof of purchase, you are
entitled to a cash distribution not exceeding the greater of (i) the amount reflected by your proof of purchase up
to $50.00 or (ii) 320.00. Multiple proofs of purchase may be used to establish one ciaim_ All proofs of purchase
submitted to establish a $20.00 cash distribution must be dated prior to the Notice Date. Alternatively, you may
elect to receive free Complete Cookies with a retail value of up to $30.00, including shipping charges and
applicable costs. lf you do not have valid proof of purchase of a Lenny & Larry’s Baked Goods Product, you
may elect to submit a completed claim form and affidavit1 and you may receive 510.00 iri cash or Complete
Cookies with a retail value of up to 315.00.

¢ Your claim must be submitted by the January 29, 2019 deadline.

Your legal rights are affected even if you do not act. Please read this notice carefully.

 

To receive money or products from the Settlement you must submit a claim form and
proof of purchase (if you have it) at {www.llccokiesettlement.com) or by U.S. Maif to
PO Box 6727, Portland, OR 97228-6727 no later than January 29, 2019.

 

lf you do nothing, you will not receive any money or products from the Settlement and you
will give up your rights to be part of any other lawsuit against Lenny & Larry’s regarding
food advertising and labeling of Lenny & Larry’s The Complete Cookie and other Lenny
& Larry’s Baked Goods Products.

 

 

DO NOT CONTACT THE COURT OR LENNY & LARRY’S ABOUT THE SETTLEMENT

Exhibit A-2 Notice of Settlement 4849-161 1-9923 v. l.docx

 

If you submit a valid Request for Exclusion at (www.llcookiesettlement.com) or by mail
at PO Box 6727, Portland, OR 97228-6727 by no later than January 29, 2019, you will
get out of the Action and will not receive any money or products from the Settlement. You
will keep your rights to sue Lenny & Larry’s separately with your own lawyer.

 

If you wish to tell the Court why you do not think the Settlement should be approved, you
must submit a written objection at (www.llcookiesettlement.com) or by US Mail at PO
Box 6727, Portland, OR 97228-6727 by no later than January 29, 2019.

 

 

 

0 These rights and options, and how to exercise them, are explained in more detail in this notice,

¢ The Court handling the Action still has to decide whether to grant final approval of the Settlement. Settlement
money and products will only be issued if the Court grants final approval of the Settlement. Please be patient

0 Additional information regarding the Settlement is available through the Class Counsel, whose contact
information is provided in this notice.

BASIC INFORMATION

 

Lenny & Larry’s Baked Goods Products are purchased at many retailers and Lenny & Lan'y’s does not have contact
information for many of its customers; therefore, this notice is being published in Sports lll'ustraled and People
magazines and posted on a settlement website and banner ads in an effort to reach Lenny & Larry’s customers

This notice explains the Action, the Settlement, and your legal rights.

 

This class action lawsuit, called Lori Cowen, et al. v. Lenny & Lar)y 's, lnc., Case No. 1:17-cv-01530, is currently
pending in the United States District Court for the Northem District of Illinois, Eastem Division (the “Action”).

The Action was filed by Lori Cowen, Rochelle Ibarrola, Ava Adames, Amanda Wells, and Barbara Whalen. Thcy
are called the Plaintiffs and they represent the Settlement Class. The company Plaintiffs sued is Lenny & Larry’s,
lnc. and this company is referred to as Lenny & Larry’s.

The Action generally asserts claims against Lenny & Larry’s related to the advertising, packaging and labeling of
its products. Among other things, the lawsuit claims that Lenny & Larry’s misstated the nutritional content of a
Lenny & Larry’s Baked Goods Product, The Complete Cookie. Lenny & Larry’s denies these claims and maintains
that it acted in accordance with all laws.

 

In a class action, one or more people called the “Plaintiffs” (in this case, Lori Cowen, Rochelle Ibarrola, Ava
Adames, Amanda Wells, and Barbara Whalen) sues on behalf of people who have similarly alleged claims. All of
these people are a “Settlement Class” or “Settlement Class Members.” The Court resolves the issues for all
Settlement Class Members, except for those who exclude themselves from the Settlement Class. On October 31,
2018, the Court ordered that the Action could be a class action for purposes of this Settlement only.

 

You are a “Settlement Class Member” or part of the “Settlement Class” if you are a:

DO NOT CONTACT THE COURT OR LENNY & LARRY’S ABOUT THE SETTLEMENT

Exhibit A-2 Notice of Settlement 4849-161 1-9923 v.l .docx

United States resident consumer who purchased one or more of Lenny & Larry’s The Complete Cookie or other
Lenny & Larry’s Baked Goods Products at a retail establishment or online any time up to March 19, 2019.

All references to “you” and “your” in this notice refer only to Settlement Class Members.

 

The Court has not decided who is right or wrong in the Action. Instead, after conducting substantial investigation,
rcsearch, discovery, and participating in a mediation with a retired judge, both sides agreed to the Settlement. By
agreeing to the Settlement the parties avoid the cost and risk of a trial and the Settlement Class will get
compensation The Settlement does not mean that any law was broken Lenny & Larry’s denies all of the claims
asserted in the Action and denies that it has violated any laws. The Plaintiffs and their lawyers think the Settlement
is fair, reasonable and in the best interests of all Settlement Class Members.

THE SETTLEMENT BENEFITS_WHAT YOU GET

 

If you are a Settlement Class Member and you make a valid claim (and submit a proof of purchase from anytime up
to March 19, 2019 if you have it), Lenny & Larry’s will give you money or product as follows:

a. If you have a proof of purchase for Lenny & Larry’s The Complete Cookie or any other Lenny &
Larry’s baked goods product from any time up to March 19, 2019 you may choose a cash distribution or free Lenny
& Larry’s products.

1. Cash: a cash distribution not exceeding the greater of (i) the amount reflected by your proof of
purchase up to $50.00 or (ii) $20.00 (so long as your proof of purchase is dated before the Notice Date); or

2. Product: free The Complete Cookies with a retail value of up to $30.00, including shipping charges
and applicable costs,

Because Lenny & Larry’s has a record of online purchases made through its website, Lenny & Larry’s
will provide customer data for online purchasers to the Claims Administrator. The Claims Administrator may give
notice of the Settlement to these online purchasers via their last known email address Settlement Class Members
who purchased Lenny & Larry’s The Complete Cookie or other Lenny &. Larry’s Baked Goods Products online
through its website do not need to submit a proof of purchase

b. If you do not have a proof of purchase and did not purchase through Lenny & Larry’s website, but did
purchase Lenny & Larry’s The Complete Cookie or any other Lenny & Larry’s baked goods product from any time
up to March 19, 2019 you may choose a cash distribution or fi'ee Lenny & Larry’s products

l. Cash: a cash distribution of $l0.00; or

2. Product: free Complete Cookies with a retail value of up to $15.00, including shipping charges
and applicable costs.

c. You may make only one claim, and only one claim is allowed per household.

d. The amount that Lenny & Larry’s pays for attorneys’ fees and costs to Class Counsel (see Question 13
below) will not reduce any amount to be paid to you under the Settlement.

e. At the end of the 60 day claim period, if more than $350,000 in total is claimed by all claimants, each
Settlement Class Member’s cash claim shall be reduced on a pro rata basis.

DO NOT CONTACT THE COURT OR LENNY & LARRY’S ABOUT THE SETTLEMENT

Exhibit A-2 Notice of Settlement 4849-161 1-9923 v. l .docx

 

In exchange for the benefits provided in the Settlement, you (and every other Settlement Class Member who does
not submit a valid Request for Exclusion (see Question 9 below)) will release Lenny & Larry’s and all its related
entities from all claims related to the advertising, packaging, and labeling of its Baked Goods Products, including
among other things, claims related to misstating the nutritional content of Lenny & Larry’s The Complete Cookie
and other Lenny & Larry’s Baked Goods Products. This will prevent you from bringing any future lawsuit against
Lenny & Larry’s related to these alleged misstatements or any other Released Claims (as defined in the Settlement
Agreement).

HOW TO GET A SETTLEMENT PAYMENT

 

To receive money or Lenny & Larry’s product from the Settlement, you must be a Settlement Class Member and
you must complete and submit a Claim Form online at (www.llcookiesettlement.com) or by mailing in your Claim
Form to the Claims Administrator at PO Box 6727, Portland, OR 97228-6727 by no later than January 29, 2019.

If you have a proof of purchase from any time up to March 19, 2019 such as a copy of a register receipt showing
the purchase of a Lenny & Larry’s product, you may submit it as well.

You can easily upload a PDF or JPG of your proof at (www.llcookiesettlement.com) at the time you submit your
Claim Form or mail a copy of your proof at the time you send in your Claim Form.

If your Claim Form (and valid proof, if you possess it) is not timely submitted by the January 29, 2019 deadline,
it will be deemed null, void, and ineffective

If you fail to submit a valid and timely Request for Exclusion on or before the January 29, 2019 deadline, you will
be bound by all terms of the Settlement and any final judgment entered in the Action if the Settlement is approved
by the Court regardless of whether or not you have submitted a valid Claim Form.

EXCLUDING YOURSELF FROM THE SETTLEMENT

 

If you do not wish to participate in the Settlement, you can “opt out.” To do so, you must complete and submit a
timely Request for Exclusion form online at (www.llcookiesettlement.com) or by US Mail at PO Box 6727,
Portland, OR 97228~6727 by January 29, 2019.

If your Request for Exclusion is not timely submitted, it will be deemed null, void, and ineffective If you fail to
submit a valid and timely Request for Exclusion on or before .Ianuary 29, 2019, you shall be bound by all terms
of the Settlement and any final judgment entered in the Action if the Settlement is approved by the Court.

 

No. If you exclude yourself now you will not get anything from the Settlement. If you ask to be excluded, you
will not get money or product from the Settlement and you will not be bound by the Settlement. You will keep
your right to sue Lenny & Larry’s regarding claims related to the advertising, packaging, and labeling of its Baked
Goods Products, including among other things, claims related to misstating the nutritional content of Lenny &
Larry’s The Complete Cookie and other Lenny & Larry’s Baked Goods Products, or any of the Released Claims as
defined in the Settlement Agreement,

DO NOT CONTACT THE COURT OR LENNY & LARRY’S ABOUT THE SETTLEMENT

Exhibit A-2 Notice of Settlement 4849-161 1-9923 v.1 .docx

 

No. Unless you exclude yourself, you give up the right to sue Lenny & Larry’s regarding claims related to the
advertising, packaging, and labeling of its Baked Goods Products, including among other things, claims related to
misstating the nutritional content of Lenny & Larry’s The Complete Cookie and other Lenny & Larry’s Baked
Goods Products, or any of the Released Claims as defined in the Settlement Agreement You must exclude yourself
E'om the Settlement Class to start or continue your own lawsuit against Lenny & Larry’s.

THE LAWYERS REPRESENTING YOU

 

The Court has appointed the following lawyers to serve as Class Counsel for the Settlement Class:

Edward A. Wallace

WEXLER WALLACE LLP

55 West Monroe Street, Suite 3300
Chicago, IL 60603

Tel: 312.246.2222

Fax: 312.346.0022

Nick Suciu III

BARBAT, MANSOUR & SUCIU PLLC
1644 Bracken Road

Bloomfield Hills, MI 48302

Tel: 313.303.3472

Steven Wasserman
WASSERMAN LAW GROUP
5567 Reseda Blvd., Suite 330
Tarzana, CA 91356

Tel: 818.705.6800

Fax: 818.705.8634

Each of these Class Counsel can be reached at the phone numbers listed above or at

proteinc0okiesettlement@.wassermanlawgroup.com.

DO NOT CONTACT LENNY & LARRY’S OR THE COURT DIRECTLY ABOUT THE SETTLEMENT.

 

Subject to Court approval, Lenny & Larry’s agrees to pay up to the following amounts (although the Court may
award less than these amounts):

o $1,200,000 in attomeys’ fees and costs to Class Counsel; and
$l,500 to each of the Plaintiffs as a Class Representative Enhancement Award for their participation in
this Action.

The Settlement will be administered and monitored by a third-party Settlement Administrator and Lenny & Larry’s
will pay the fees for this third-party Settlement Administrator.

Lenny & Lan'y’s payment of all of these fees and costs will not reduce any amounts paid or to the Settlement Class
Members.
DO NOT CONTACT THE COURT OR LENNY & LARRY’S ABOUT THE SETTLEMENT

Exhibit A-2 Notice of Settlement 4849-161 1-9923 v. l .docx

OBJECTING TO THE SETTLEMENT

 

If you do not like the Settlement and wish to object to all or a portion of it, you can do so by submitting a written
statement of objection (“Notice of Objection”) online at (www.llcookiesettlement.com) or by US Mail at PO Box
6727, Portlaod, OR 97228-6727. Your Notice of Objection must be submitted no later titan January 29, 2019.
Instructions for what you need to include in your Notice of Objection are below at Question 15.

 

In order to be valid, your Notice of Objection must be signed by you and state: (1) the case name and case number
(see Question 2 above); (2) your name, address, telephone number, and email address; (3) the specific basis for
your objection; (4) whether you andfor any attorney retained by you at your own expense intends to appear at the
F'mal Approval Hearing; (5) if you are being represented by an attorney in objecting to the Settlement, the name
and contact information of any such attomey; and (6) that by objecting, you may be deposed in this action subject
to court approval

You will only be allowed to orally present your objection at the Court’s Final Approval Hearing if you (1) timely
submit a valid Notice of Obj ection and (2) specify in your Notice of Objection that you intend to appear at the Final
Approval Hearing, See Questions 17-19 below.

You do not need an attorney to object to the Settlement, but you may hire one at your own expense if you choose
to.

 

Objecting is simply telling the Court you do not like something about the Settlement. If you file a Notice of
Objection, you are still eligible to receive money or products from the Settlement if you are a Settlement Class
Member and submit a timely and valid Claim Form (see Question 10 above).

Excluding yourself is telling the Court that you do not want to be part of the Settlement Class. You cannot object if
you exclude yourself from the Settlement.

THE COURT’S FINAL APPROVAL HEARING

The Court will hold a hearing to decide whether to approve the Settlement, which is called the “Final Approval
Hearing,” If you have filed an objection on time stating that you will appear at the Final Approval Hearing, then you
may attend and you may ask to speak, but you do not have to.

 

The Court will hold a Final Approval Hearing on March 19, 2019 at 10:00 a.m.in Department 1703 at the United
States District Court for the Northem District of lllinois, Eastern Division, located at 219 South Dearborn Street,
Chicago, lL 60604. The hearing may be moved to a different date and/or time without additional notice. At this
hearing, the Court will consider whether the Settlement is fair, reasonable, and adequate If there are objections, the
Court will consider them. The Court will only listen to people who asked in their Notice of Objection to speak at
the hearing. The Court will also decide how much to pay Class Counsel. After the Final Approval Hearing, the
Court will decide whether to approve the Settlement. We do not know how long these decisions will take.

 

DO NOT CONTACT THE COURT OR LENNY & LARRY’S ABOUT THE SETTLEMENT

Exhibit A-2 Notice of Settlement 4849-161 1-9923 v. l .docx

No. Class Counsel will answer any questions the judge may have. But, you are welcome to come at your own
expense If you send a Notice of Objection, you do not have to come to Court to talk about it. As long as you
submitted your written Notice of Objection by the January 29, 2019 deadline, the Court will consider it. You may
also pay (at your own expense) another lawyer to attend, but it is not required. If you (or your lawyer) do not appear
at the Final Approval Hearing, you waive the right to appeal.

 

If you wish to appear at the Final Approval Hearing and orally present your objection to the Court, your written
Notice of Objection must include your statement of intent to appear at the Final Approval Hearing.

IF YOU DO NOTHING

 

If you do nothing, you will not receive money or product from this Settlement and you will be bound by the release
of claims related to alleged misstatements regarding claims related to the advertising, packaging, and labeling of
its Baked Goods Products, including among other things, claims related to misstating the nutritional content of

Lenny & Larry’s The Complete Cookie and other Lenny & Larry’s Baked Goods Products, or any of the Released
Claims as defined in the Settlement Agreement,

ADDITIONAL INFORMATION

 

This notice summarizes the Settlement. More details are in the Settlement Agreement, which is available at
(www.llcookiesettlement.com). Additionally, complete copies of pleadings and other documents filed in the
Action are available during regular business hours at the Clerk of the Court, 219 South Dearborn Street, Chicago,

IL 60604. (Fees may apply for copies ot` these documents.) You may also contact Class Counsel for more
information (see Question 12 above).

DO NOT CALL OR WRITE LENNY & LARRY’S OR THE COURT DlRECTLY FOR MORE
lNFORMATlON.

DO NOT CONTACT THE COURT OR LENNY & LARRY’S ABOUT THE SETTLEMENT

Exhibit A-2 Notice of Settlement 4849-1611-9923 v.l.docx

